Title: To Thomas Jefferson from Barnabas Bidwell, 27 June 1807
From: Bidwell, Barnabas
To: Jefferson, Thomas


                        
                            Sir,
                            Boston, June 27th 1807
                        
                        I beg leave to tender my sincere congratulations upon the late conformation of the administration of this
                            State to that of the United States under your auspices. The salutary effect is already apparent. A spirit of conciliation
                            and confidence begins to pervade our citizens, & I hope it will be still more generally diffused.
                        Having been appointed by Govr. Sullivan to succeed him in the office of Attorney General of this
                            Commonwealth, I have complied with the wishes of my friends here and accepted the appointment. A resignation of my seat in
                            the House of Representatives of the United States was a matter of course. The vacancy, I think, will be filled by a
                            gentleman, who (to say the least) will more than supply my place, and who is an enlightened & able supporter of the
                            principles of your administration.
                        Although I went reluctantly into Congress at first, partly on account of a sort of habitual attachment to the
                            science and practice of law, and thought seriously of declining a Second election; yet I had afterwards made up my mind
                            for another biennial term, and even calculated so much upon spending next winter in particular at Washington, that I
                            suffer a degree of disappointment in my feelings, upon abandoning an object, which had become interesting to me.
                        I shall not remove to this town, unless it shall be found, upon a fair experiment, to be necessary for the
                            faithful discharge of official duties; in which case I must change my residence or relinquish the office. At present I
                            shall continue to reside at Stockbridge.
                        While engaged more immediately in the department of law, I shall adhere to my political principles and
                            attachments, and endeavour, both by precept & example, to give Support to a system of administration, which has received
                            my most cordial approbation. The kind notice, with which you have been pleased to honor me personally, will be retained in
                            grateful recollection, though I may not again have an opportunity of expressing my gratitude in person. 
                  With sentiments of
                            high respect & esteem, I have the honor to be, Sir, Your friend & humble Servant,
                        
                            Barnabas Bidwell
                     
                        
                    